Title: From George Washington to George Measam, 9 October 1778
From: Washington, George
To: Measam, George


          
            Sir,
            Head Quarters Fredericksburgh October 9th 1778
          
          I am favoured with your letter of the 4th instant. The several particulars contained in it shall be considered and any measures that may appear necessary in consequence, taken. There is one part of it, however which demands my immediate attention. You wish to have regimental returns made of the cloathing wanted for each regiment in order to make it up in parcels answerable to those returns—for the more convenient delivery; and in the mean time you think it necessary the business of sorting and repacking should be suspended. This delay of a matter of such consequence appears to me totally unnecessary—I am therefore to desire you will immediately set about it, without waiting for the returns required—All the Cloathing of a particular quality and uniform should be packed together in parcels of different sizes, containing two, three, four and five hundred suits, and marked and numbered accordingly. There should be but a small proportion of the five hundred packages. When this is done, the returns can be made, and it will be very easy to make the delivery.
          The season is far advanced—not a moment is to be lost, and I must pray your utmost activity in giving all possible dispatch. I am Sir Your most Obedt servant.
        